Title: [Diary entry: 8 August 1785]
From: Washington, George
To: 

Monday 8th. Thermometer at 68 this Morning—70 at Noon and 70 at Night. This being the day appointed for labourers to engage in the work we waited to see the issue until Evening, when Mr. Johnson & his Brother Colo. Johnson took leave of us. Many Gentlemen of the Neighbourhood visited us here today—among whom Mr. Wormeley Senr., my Brother Charles—Colo. Morgan, Captn. Shepherd and Colo. Shepherd his Brother of Wheeling on the Ohio were of the number. A few hands offered and were employed.